Title: To George Washington from Captain Henry Lee, Jr., 9 January 1778
From: Lee, Henry Jr.
To: Washington, George



Sir
Scotts-farm [Pa.] Jany 9th 78

In compliance with your Excellency’s orders received by Lieutenant Lindsay, I have been engaged in acquainting myself with the roads which communicate with the left of the army. Being a stranger in that quarter, it has taken some time to be informed accurately, which is the occasion of this late report.
Near the ten mile stone, below the Buck-tavern, the gulph mill road takes out from the Lancaster road. It affords a convenient route directly thro’ the gulph to the left of the camp.
Near the eight mile stone, another road distinguished by the name of Roberts’s road leaves the Lancaster-road, & falls into the gulph mill road near Roberts’s mill. Above the Buck tavern, one mile & a half, the

Hartford road joins the Lancaster road. At this latter place, a party posted, with directions to patrole down the Lancaster-road, as far as Roberts’s road, appears to be the most eligible mode, that the situation of the country affords for the purpose of security on that quarter. The distance from support will be rather far, which admits of the possibility of the patroles being cut off, & therefore points out an imperfection in the plan If a post of infantry was established at the gulph-mill, (where a body of troops might be commodiously quartered, it would completely secure the left of the army,) tho’ an accident should befal the patrole of horse, & would be an additional security to the post at Radnormeeting. Intelligence from the city mentions, that there is no talk of any movement shortly. With perfect respect

Heny Le⟨e jr⟩

